Citation Nr: 0017370	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-01 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wounds, left forearm, contusion 
of left upper arm.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1950 to March 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  



REMAND

The veteran's representative has asserted that the statement 
of the case in this case is inadequate in that it did not 
address the issue on appeal.  The statement of the case 
issued in January 1999, listed the pertinent issue, evidence, 
and laws and regulations.  However, it did not provide 
reasons for the denial of a compensable evaluation.  Instead, 
it discussed the reasons why service connection was being 
denied for carpal tunnel syndrome.  Under the provisions of 
38 C.F.R. § 19.31(c) (1999), a statement of the case must 
contain reasons for the determination being appealed.

The Board also notes that in March 1998, the veteran asserted 
that he had been treated for his service connected disability 
at the VA Medical Center in Albuquerque during that month, 
and requested that the RO obtain records of that treatment.  
It does not appear that the RO has requested records of the 
veteran's VA treatment.

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

The Board also notes that while service connection has been 
established for residuals of a shrapnel wound of the left 
forearm and contusion of the left upper arm, the service 
medical records show that the veteran's injury involved a 
contusion of the left deltoid muscle.  The veteran has not 
been afforded an examination that reports whether there is 
any residual disability in that area.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1996); see 38 C.F.R. 
§ 19.9 (1996).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The service medical records also show that the veteran was 
transferred to a MASH (Mobile Army Surgical Hospital) these 
records are not part of the claims folder, and VA may have 
some obligation to make additional efforts to seek those 
records.  See Hayer v. West, 188 F.3d 1327 (Fed. Cir. 1999).

Accordingly, this case is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
residuals of his shell fragment wound 
since.  After securing the necessary 
release, the RO should obtain those 
records, including all records of the 
veteran's treatment at the VA Medical 
Center in Albuquerque, New Mexico.  The 
RO should also seek to obtain records of 
the veteran's treatment at the 8026 MASH 
unit beginning on June 9, 1951.

2.  The veteran should be afforded an 
appropriate examination to ascertain the 
nature and extent of all residuals of the 
veteran's service connected shell 
fragment wound.  The examiner should 
review the claims folder before 
completing the examination report.  The 
examiner should specifically note the 
nature and extent of any residuals of the 
shell fragment wound in the left deltoid 
region and in the left upper arm.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The supplemental statement of 
the case should provide the reasons and 
bases for the denial of the benefit 
sought.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




